UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 2, 2010 EMTEC INC. (Exact name of Registrant as specified in its charter) Delaware 0-32789 87-0273300 (State or Other Jurisdiction of Incorporation or Organization) (Commission FileNumber) (I.R.S. Employer Identification No.) 11 Diamond Road Springfield, New Jersey 07081 (Address of principal executive offices) (973) 376-4242 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) 525 Lincoln Drive 5 Greentree Center, Suite 117 Marlton, NJ, 08053 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Emtec, Inc. (the “Company”) has relocated its corporate headquarters from 525 Lincoln Drive, 5 Greentree Center, Suite 117, Marlton, NJ, 08053 to its existing facility at 11 Diamond Road, New Jersey 07081. The Company’s telephone number is (973) 376-4242. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EMTEC, INC. Date:August 3, 2010 By:/s/ Gregory P. Chandler Gregory P. Chandler Chief Financial Officer
